DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 05/26/22 is acknowledged.  The traversal is on the ground(s) that (1) the inventions are allegedly not independent and distinct, and that (2) there allegedly is not an examination burden.  This is not found persuasive because:
(1) The method (e.g. claim 1) requires a pulverizer, the pulverizer having a hoist attached thereto.  The apparatus (e.g. claim 8) does not require a pulverizer at all, and could be used to lift sheet steel, car wheels, cartons of eggs, boxes of nails, shoes, oranges etc. etc. all while not attached to a pulverizer.  The only mention of a pulverizer in the apparatus claims (e.g. see claim 8) is merely functional language, indicating a hoist apparatus useable with a pulverizer, but not a pulverizer per se.
(2) As to the search burden, it is asserted that searching for a specific pulverizer in B23P6/00 would not likely result in finding the claimed hoist.  Likewise, searching for a specific hoist would not likely result in finding the claimed method of using a pulverizer. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05/26/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 (line 2) recites “the component,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weidner (US 8,820,718).
Regarding claim 8 Weidner discloses a hoist apparatus (see figure 2) for a pulverizer (useable with a pulverizer; i.e. this is an intended use recitation), comprising: 
a frame assembly (F, see annotated figure below) having a back plate (38) having a plurality of apertures (116, see figure 4) configured to receive  fasteners (see col. 2 lines 5-7) for mounting (capable of mounting; i.e. this is a functional recitation) the hoist apparatus to the pulverizer (i.e. while not specifically recited, Weidner is capable of performing this function), a top plate (T; i.e. top portion of fairlead frame) extending (indirectly) outwardly from the back plate (38), and a plurality of support plates (28 and side members of fairlead frame, etc.) extending between the back plate (38) and the top plate (T) and configured to support the top plate (T) from below; 

    PNG
    media_image1.png
    761
    749
    media_image1.png
    Greyscale

a sheave assembly (fairlead; see figure 2) including a plurality of sheaves (S, above) supported by the frame assembly (F), the sheaves (S) being mounted for rotation about respective horizontal axes; 
a motor (50) operatively connected (at least via cable 22) to one of the plurality of sheaves (S); and 
a cable (22) received by the sheave assembly (fairlead); 
wherein the motor (50) is operable to (capable of, i.e. this is a functional recitation) at least one of retract the cable (22) through the sheave assembly (fairlead) to rotate a component out of the pulverizer and controllably let out the cable (22) to rotate the component into the pulverizer (i.e. while not specifically recited, Weidner is capable of performing this function with a pulverizer).
Regarding claim 9 Weidner discloses the above hoist apparatus, and further discloses a ballast (32/36) connected to the back plate (38).
Regarding claim 10 Weidner discloses the above hoist apparatus, and further discloses the sheave (S, above) to which the motor (50) is connected is supported by the top plate (T).
Regarding claim 11 Weidner discloses the above hoist apparatus, and further discloses the top plate (T, above) extends (indirectly) outward from the back plate (38) at an upward angle.
Regarding claim 12 Weidner discloses the above hoist apparatus, and further discloses [a] component (24) is (a type of) journal assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                   

/SANG K KIM/           Primary Examiner, Art Unit 3654